Citation Nr: 1606088	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (a right knee disability), claimed as secondary to service-connected left knee degenerative joint disease (a left knee disability).  

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to medication used as treatment for a service-connected disability.  

3.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1968 to December 1970, and from January 1975 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    

In November 2015, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a right knee disability, erectile dysfunction, and obstructive sleep apnea.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
The Veteran was afforded a VA examination in August 2007 that addressed the Veteran's right knee disability, and VA examinations in June 2009 and November 2010 that addressed the Veteran's erectile dysfunction.  When VA undertakes to provide an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In review of the VA examinations and opinions therein, the Board finds that new VA examinations are required prior to adjudication of these claims.  

Regarding the right knee disability, the August 2007 VA examiner noted moderately severe degenerative joint disease in the right knee; however, the VA examiner did not provide an opinion as to the nature and etiology of the right knee disability.  Moreover, during the November 2015 Board hearing, the Veteran testified that his right knee disability began during service as secondary to his service-connected left knee disability.  As the VA examiner did not provide an etiological opinion regarding a right knee disability, either on a direct or secondary basis, the Board finds the August 2007 VA examination incomplete for adjudication purposes.  Accordingly, a new VA examination should be afforded to the Veteran. 

Regarding erectile dysfunction, the Board finds the current medical evidence of record unclear as to the likely etiology of the Veteran's disability.  Initially, the Veteran claimed service connection for erectile dysfunction as secondary to use of medication (Lisinopril) as treatment for service-connected hypertension.  Accordingly, the June 2009 VA examiner only provided an etiological opinion with respect to the Veteran's use of Lisinopril, specifically opining that erectile dysfunction was less likely than not due to use of Lisinopril as erectile dysfunction was not a known side effect of the medication.  The VA examiner, however, indicated that erectile dysfunction was a side effect of Vicodin "and is increased in the side effect with the use of [] Soma," two other medications used by the Veteran.  

In a January 2010 statement, however, the Veteran's private urologist indicated that the Veteran's erectile dysfunction "is most likely related to" his use of Lisinopril and "definitely is not influenced by the medications he takes for his chronic back problems (Soma and Lortab)."  The private urologist noted that the Veteran has a history of hypogonadism, which the private urologist indicated could affect the Veteran's libido, but that he had responded well with testosterone hormone therapy.  

In November 2010, a second VA examiner indicated the presence of erectile dysfunction and indicated that the "most likely etiology" was an endocrine disease (hypogonadism); however, the VA examiner did not provide a rationale to support her opinion.  Further, there is no indication in the record or the examination report whether the VA examiner was specifically asked to address the contentions of the Veteran regarding the etiology of his erectile dysfunction.  

During the November 2015 Board hearing, the Veteran testified that while he originally claimed erectile dysfunction as secondary to his blood pressure medication, he intended to claim erectile dysfunction as secondary to any medication use for a service-connected disability.  Therefore, in light of the Veteran's contention, and the conflicting medical evidence of record, the Board finds the June 2009 and November 2010 VA examinations and medical opinions therein incomplete for adjudication purposes.  Accordingly, a new VA examination should be afforded to the Veteran.  

With respect to the claim of service connection for obstructive sleep apnea, the Veteran has not been afforded a VA examination.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Regarding the Veteran's claim of obstructive sleep apnea, private medical records document a provisional diagnosis of obstructive sleep apnea as early as March 1988, three years following the Veteran's separation from service.  A formal diagnosis of obstructive sleep apnea appears as early as November 1990, following a sleep study.  The Veteran's primary contention is that while he was not officially diagnosed with obstructive sleep apnea until after service, symptoms of sleep apnea began during service.  The Veteran contends that symptoms of sleep apnea were misdiagnosed as sinusitis or rhinitis during service, and worsened following an in-service surgery to correct a deviated septum.  In addition, the Veteran testified that he had difficulty sleeping during service, and his wife testified that during service the Veteran would snore loudly and occasionally awake gasping for air.  While the medical evidence of record demonstrates a current diagnosis of obstructive sleep apnea, it is unclear whether the in-service respiratory symptoms documented in the service treatment records and additional symptoms identified by the Veteran and his wife during the Board hearing are etiologically related to the Veteran's current diagnosis.  Therefore, the Board finds that VA's duty to assist by providing a VA examination has been triggered, and a remand is necessary to afford the Veteran an examination.  McLendon, 20 Vet. App. at 83.  


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's current right knee disability.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the current right knee disability began during service or is otherwise etiologically related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was (i) caused or (ii) aggravated (permanently worsened) by the service-connected left knee disability? 

If the opinion is that the service-connected left knee disability aggravated the right knee disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

In rendering the above opinion, the VA examiner should specifically comment on the Veteran's contention that an altered gait due to the left knee disability led to increased stress on the right knee.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's current erectile dysfunction.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the current erectile dysfunction began during service or is otherwise etiologically related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction was (i) caused or 
(ii) aggravated (permanently worsened) by a service-connected disability, to include medication prescribed to treat a service-connected disability?

If the opinion is that a service-connected disability aggravated the erectile dysfunction, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

In rendering the above opinion, the VA examiner is asked to reconcile the conflicting medical opinions of record regarding the side effects of Lisinopril, Soma, and Vicodin/Lortab.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's current obstructive sleep apnea.  The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the current obstructive sleep apnea began during service or is otherwise etiologically related to active service?

In rendering the above opinion, the VA examiner should specifically comment on the Veteran's contention that he experienced symptoms of obstructive sleep apnea (loud snoring and awakening unable to breathe) during service that were misdiagnosed as sinusitis or rhinitis.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




